Citation Nr: 0708674	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-40 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right tibia fracture.

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
degenerative changes of the left knee and assigned a 10 
percent rating and increased a previous noncompensable 
evaluation for residuals of a right tibia fracture to 10 
percent.  The veteran has appealed the evaluations assigned.  

The veteran's case was certified on appeal in December 2004.  
See 38 C.F.R. § 19.36 (2006).  He submitted additional 
medical evidence directly to the Board that was received in 
February 2005.  The veteran did not include a waiver of the 
evidence by the agency of original jurisdiction (AOJ) in the 
first instance.  See 38 C.F.R. § 20.1304(c) (2006).  The 
veteran also submitted the same evidence to the RO in June 
2005.  The RO forwarded the evidence to the Board, and it was 
received in July 2005.  See 38 C.F.R. § 19.37(b) (2006).  The 
veteran included a waiver of consideration of the evidence by 
AOJ with the latter submission.

In light of the need for additional development in the case, 
the Board will not address whether the evidence and the 
waiver were received in a timely manner.  The AOJ will have 
an opportunity to consider the evidence on remand of the case

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals receipt in February 2005 of 
medical records from a private physician who indicated in her 
May 2004 report that the veteran is hardly able to walk 
because of the pain in his left knee.  This evidence is 
clearly relevant to the issue of the rating to be assigned 
for the service connected left knee disorder, but it has not 
been considered by the RO as is required by 38 C.F.R. § 
20.1304(c) (2006).  The Board notes that the November 2003 VA 
examination is more than three years old.  The Board also 
notes that the claim file contains references to claims for 
benefits from the Social Security Administration (SSA) and 
workman's compensation that the veteran may have filed but 
does not contain any indication that the RO attempted to 
obtain pertinent information that may be available.

The Board finds that a remand is necessary to afford the 
veteran a VA examination to determine the current nature and 
severity of his left knee and right knee disabilities and to 
obtain any outstanding records from SSA and workman's 
compensation pertinent to the veteran's current claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who treated him 
for his knee disabilities since May 2004.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not been previously secured.

2.  The veteran should be contacted to 
confirm if he has filed disability claims 
with either, or both, the SSA and 
workman's compensation.  If the veteran 
confirms that he has submitted such 
claims, then the appropriate agencies 
should be contacted and the records 
pertinent to the veteran's claim for 
disability benefits, as well as the 
medical records relied upon concerning 
any claim, should be requested.

3.  After the completion of the above, 
the veteran should be afforded a VA 
orthopedic examination to assess the 
current status of his service connected 
degenerative changes of the left knee and 
residuals of a right tibia fracture.  The 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to the examination.  
All indicated tests and studies are to be 
performed.  The examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
is requested identify all disabilities 
involving each knee, to include 
arthritis, instability, or impairment of 
any bone from a previous fracture, and to 
specify what symptoms are due to service-
connected disability.  The examiner 
should set forth the extent of any 
functional loss present in the veteran's 
knee disabilities due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  A 
complete rationale for all opinions 
expressed should be provided

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board. No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2006).




_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



